Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-30 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1, 11 and 20   are rejected under 35 U.S.C 103 as being patentable over 
Howard et al. (USPUB  20190147318) in view of  Shaahin Angizi (NPL Doc: “CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator,"24 June 2018,DAC '18: Proceedings of the 55th Annual Design Automation Conference June 2018 Article No.: 105,Pages 1-4.) in further view of  Yingjian Ling (NPL Doc: "TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems,"09 August 2018,2018 IEEE Computer Society Annual Symposium on VLSI,Pages 136-138.).

As per Claim 1, Howard et al.  A method, comprising: receiving input data at a convolutional neural network (CNN) model( convolutional block taught within Paragraphs [0040-0041] and [0073]); generating a factorized computation network comprising a plurality of connections between a first layer of the CNN model and a second layer of the CNN model( computation layer by factor taught within Paragraphs [0075-0079]), 
Howard et al.  does not explicitly teach wherein: the factorized computation network comprises N inputs, the factorized computation network comprises M outputs, and the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs; performing fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output; and providing the fast pointwise convolution output to the second layer of the CNN model.  
However, within analogous art, Shaahin Angizi  teaches wherein: the factorized computation network comprises N inputs ( Page 2- Col. 1 – Figure 1 showing input tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ) , the factorized computation network comprises M outputs ( Page 2- Col. 1 – Figure 1 showing output tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ), performing fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output( Page 2- Col. 1-2.2 Depthwise Separable Convolution )and Col. 2- “…the weights of pointwise convolution layer are fully learnable during training.More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations,…”)  ; and providing the fast pointwise convolution output to the second layer of the CNN model ( Page 2- Col. 2- “…binarized activation function) can be converted into comparisons. Unlike depthwise fixed ternary convolution kernels, the weights
of pointwise convolution layer are fully learnable during training. More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shaahin Angizi within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.   because the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi provides a system and method for implementing  efficient algorithm and computational process within convolutional neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.    for implementation of a system and method for efficient algorithm and computational process within convolutional neural network.
Combination of Howard et al. and Shaahin Angizi does not explicitly teach   the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs;
	However, within analogous art, Yingjian Ling teaches the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs ( input and output connectivity within neural network model shown within Page 138-Figure 2  and Page 137-Col. 2- “…the real-valued weights with the binary weights and scaling factors. This strategy can be implemented by scaling each binary convolutional layer’s output channel. Interestingly, since the pointwise convolutional layer has the nature that combines the input channels linearly…”)  ;
One of ordinary skill in the art would have been motivated to combine the teaching of Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  because the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling provides a system and method for implementing   the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi for implementation of a system and method for  the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model.

As per Claim 11,  Howard et al. A processing system ( Paragraph [0052]- “…The user computing device 102 includes one or more processors 112 and a memory 114. The one or more processors 112 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) …”) ,
 comprising: a memory comprising computer-executable instructions ( Paragraph [0060]- “…The memory 154 can store data 156 and instructions 158 which are executed by the processor 152 to cause the training computing system 150 to perform operations….”) ; and a first processor configured to execute the computer-executable instructions and cause the processing system to:   receive input data at a convolutional neural network (CNN) mode ( convolutional block taught within Paragraphs [0040-0041] and [0073]) ; generate a factorized computation network comprising a plurality of connections between a first layer of the CNN model and a second layer of the CNN model( computation layer by factor taught within Paragraphs [0075-0079]) ,
Howard et al.  does not explicitly teach wherein: the factorized computation network comprises N inputs, the factorized computation network comprises M outputs, and the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs; perform fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output; and
 provide the fast pointwise convolution output to the second layer of the CNN model.  
However, within analogous art, Shaahin Angizi  teaches wherein: the factorized computation network comprises N inputs ( Page 2- Col. 1 – Figure 1 showing input tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ) , the factorized computation network comprises M outputs ( Page 2- Col. 1 – Figure 1 showing output tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ), perform fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output ( Page 2- Col. 1-2.2 Depthwise Separable Convolution )and Col. 2- “…the weights of pointwise convolution layer are fully learnable during training.More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations,…”)  ; and provide the fast pointwise convolution output to the second layer of the CNN model ( Page 2- Col. 2- “…binarized activation function) can be converted into comparisons. Unlike depthwise fixed ternary convolution kernels, the weights
of pointwise convolution layer are fully learnable during training. More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shaahin Angizi within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.   because the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi provides a system and method for implementing  efficient algorithm and computational process within convolutional neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.    for implementation of a system and method for efficient algorithm and computational process within convolutional neural network.
Combination of Howard et al. and Shaahin Angizi does not explicitly teach  the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs;
	However, within analogous art, Yingjian Ling teaches the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs ( input and output connectivity within neural network model shown within Page 138-Figure 2  and Page 137-Col. 2- “…the real-valued weights with the binary weights and scaling factors. This strategy can be implemented by scaling each binary convolutional layer’s output channel. Interestingly, since the pointwise convolutional layer has the nature that combines the input channels linearly…”)  ;
One of ordinary skill in the art would have been motivated to combine the teaching of Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  because the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling provides a system and method for implementing   the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi for implementation of a system and method for  the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model.

As per Claim 21, Howard et al. A non-transitory computer-readable medium comprising instructions ( Paragraphs [0010-0011]) that, when executed by a first processor of a processing system( Paragraphs [0060-0063]) , cause the processing system to perform a method( Paragraph [0057]- “…The server computing system 130 includes one or more processors 132 and a memory 134. The one or more processors 132 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected…”) , the method comprising: 
receiving input data at a convolutional neural network (CNN) model( convolutional block taught within Paragraphs [0040-0041] and [0073]); generating a factorized computation network comprising a plurality of connections between a first layer of the CNN model and a second layer of the CNN model( computation layer by factor taught within Paragraphs [0075-0079]),
Howard et al.  does not explicitly teach wherein: the factorized computation network comprises N inputs, the factorized computation network comprises M outputs, and the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs; performing fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output; and providing the fast pointwise convolution output to the second layer of the CNN model.  
However, within analogous art, Shaahin Angizi  teaches wherein: the factorized computation network comprises N inputs ( Page 2- Col. 1 – Figure 1 showing input tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ) , the factorized computation network comprises M outputs ( Page 2- Col. 1 – Figure 1 showing output tensor within neural network model and factorized form of  CNN taught within Col. 1-2.2 Depthwise Separable Convolution ), performing fast pointwise convolution using the factorized computation network to generate fast pointwise convolution output ( Page 2- Col. 1-2.2 Depthwise Separable Convolution )and Col. 2- “…the weights of pointwise convolution layer are fully learnable during training.More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations,…”)  ; and providing the fast pointwise convolution output to the second layer of the CNN model ( Page 2- Col. 2- “…binarized activation function) can be converted into comparisons. Unlike depthwise fixed ternary convolution kernels, the weights
of pointwise convolution layer are fully learnable during training. More importantly, due to the inserted binarized activation function, the input tensor of pointwise convolution layer only contains +1 and -1. Thus, the pointwise convolution can be implemented with only addition/subtraction operations. Therefore, in CMPNET, for both comparison and pointwise convolution operations…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Shaahin Angizi within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.   because the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi provides a system and method for implementing  efficient algorithm and computational process within convolutional neural network.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  within the modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.    for implementation of a system and method for efficient algorithm and computational process within convolutional neural network.
Combination of Howard et al. and Shaahin Angizi does not explicitly teach the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs;
	However, within analogous art, Yingjian Ling teaches the factorized computation network comprises at least one path from every input of the N inputs to every output of the M outputs ( input and output connectivity within neural network model shown within Page 138-Figure 2  and Page 137-Col. 2- “…the real-valued weights with the binary weights and scaling factors. This strategy can be implemented by scaling each binary convolutional layer’s output channel. Interestingly, since the pointwise convolutional layer has the nature that combines the input channels linearly…”)  ;
One of ordinary skill in the art would have been motivated to combine the teaching of Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator mentioned by Shaahin Angizi  because the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling provides a system and method for implementing   the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi for implementation of a system and method for  the combined binary convolutions and pointwise convolutions for reducing computation within convolutional neural network model.

2.	Claims 3,13 and 23   are rejected under 35 U.S.C 103 as being patentable over 
Howard et al. (USPUB  20190147318) in view of  Shaahin Angizi (NPL Doc: “CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator,"24 June 2018,DAC '18: Proceedings of the 55th Annual Design Automation Conference June 2018 Article No.: 105,Pages 1-4.) in further view of  Yingjian Ling (NPL Doc: "TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems,"09 August 2018,2018 IEEE Computer Society Annual Symposium on VLSI,Pages 136-138.) and Keivan Alizadeh vahid (NPL Doc: " Butterfly Transform: An Efficient FFT Based Neural Architecture Design,"June 2020, 2020 IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR),Pages 12021-12026).

As per Claim 3, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 1,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling does not explicitly teach eaches  wherein: the factorized computation network comprises a number of stages n = log2 N  , and the plurality of connections comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model.
Within analogous art, Keivan Alizadeh vahid teaches  wherein: the factorized computation network comprises a number of stages n = log2 N( Page 12023- Figure 2 teaches a log n Butterfly layers and Col. 2- lines 24-32)  , and the plurality of connections comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model ( Page 12023- Figure 2 and Col. 2-  Fusion network design principles teaches a full connectivity from every input to all output of the CNN model  AND Col. 1 – “…The size of the weight tensorW is nout × nin × 1 × 1 and the output tensor Y is nout × h × w. For the sake of simplicity, we assume n = nin = nout. The complexity of a pointwise convolution layer is O(n2wh), and this is mainly influenced by the number of channels n. We propose to use Butterfly Transform as a layer, which has O((n log n)wh) complexity…”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid provides a system and method for implementing  efficiency and accuracy within convolutional neural network computing algorithm. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for efficiency and accuracy within convolutional neural network computing algorithm.

As per Claim 13, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 11,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling does not explicitly teach  wherein: the factorized computation network comprises a number of stages the plurality of connections comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model.
However, within analogous art,  Keivan Alizadeh vahid teaches wherein: the factorized computation network comprises a number of stages the plurality of connections  ( Pages 12022- Col. 1- “…To make these network designs more efficient, some methods have factorized convolutions into different steps, enforcing distinct focuses on spatial and channel fusion [15, 38]. Further, other approaches extended the factorization schema with sparse structure either in channel fusion [28, 50] or spatial fusion [30]. [16] forced more connections between the layers of the network but reduced the computation by designing smaller layers….”) comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model ( Page 12023- Figure 2 and Col. 2-  Fusion network design principles teaches a full connectivity from every input to all output of the CNN model  AND Col. 1 – “…The size of the weight tensorW is nout × nin × 1 × 1 and the output tensor Y is nout × h × w. For the sake of simplicity, we assume n = nin = nout. The complexity of a pointwise convolution layer is O(n2wh), and this is mainly influenced by the number of channels n. We propose to use Butterfly Transform as a layer, which has O((n log n)wh) complexity…”).  
One of ordinary skill in the art would have been motivated to combine the teaching of Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid provides a system and method for implementing  efficiency and accuracy within convolutional neural network computing algorithm. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for efficiency and accuracy within convolutional neural network computing algorithm.

As per Claim 23, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 21,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling does not explicitly teach  wherein: the factorized computation network comprises a number of stages the plurality of connections  comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model.
However, within analogous art, Keivan Alizadeh vahid teaches wherein: the factorized computation network comprises a number of stages the plurality of connections ( Pages 12022- Col. 1- “…To make these network designs more efficient, some methods have factorized convolutions into different steps, enforcing distinct focuses on spatial and channel fusion [15, 38]. Further, other approaches extended the factorization schema with sparse structure either in channel fusion [28, 50] or spatial fusion [30]. [16] forced more connections between the layers of the network but reduced the computation by designing smaller layers….”) comprise a plurality of weighting connections connected to addition nodes between the first layer of the CNN model and the second layer of the CNN model ( Page 12023- Figure 2 and Col. 2-  Fusion network design principles teaches a full connectivity from every input to all output of the CNN model  AND Col. 1 – “…The size of the weight tensorW is nout × nin × 1 × 1 and the output tensor Y is nout × h × w. For the sake of simplicity, we assume n = nin = nout. The complexity of a pointwise convolution layer is O(n2wh), and this is mainly influenced by the number of channels n. We propose to use Butterfly Transform as a layer, which has O((n log n)wh) complexity…”).
One of ordinary skill in the art would have been motivated to combine the teaching of Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid provides a system and method for implementing  efficiency and accuracy within convolutional neural network computing algorithm. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Butterfly Transform: An Efficient FFT Based Neural Architecture Design  mentioned by Keivan Alizadeh vahid within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for efficiency and accuracy within convolutional neural network computing algorithm.


3.	Claims 7,8,17,18,27 and 28   are rejected under 35 U.S.C 103 as being patentable over 
Howard et al. (USPUB  20190147318) in view of  Shaahin Angizi (NPL Doc: “CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator,"24 June 2018,DAC '18: Proceedings of the 55th Annual Design Automation Conference June 2018 Article No.: 105,Pages 1-4.) in further view of  Yingjian Ling (NPL Doc: "TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems,"09 August 2018,2018 IEEE Computer Society Annual Symposium on VLSI,Pages 136-138.) and Yun Liang (NPL Doc: " Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA," February 4, 2019, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 39, NO. 4, APRIL 2020,Pages 857-863).

As per Claim 7, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 1,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach further comprising: adding a plurality of skip connection to the factorized computation network.
Within analogous art, Yun Liang teaches  further comprising: adding a plurality of skip connection to the factorized computation network ( Page 861- Col. 2- “…we set the tiling factor of L1 to m and store n+m input lines in on-chip memory in total and rotate the lines as a circular buffer. More clearly, initially, fast algorithm engines will read the first n lines from the line buffer directly, meanwhile, the next m lines of the line buffer will load data from external memory. The computation of the n lines and the transfer of m lines are done in parallel by employing the double buffer design. Note that the stride between two neighboring
tiles in the fast algorithm is m. Therefore, fast algorithm PE engines will skip the next m lines and process the following n lines from the line buffer and the skipped m lines will be overwritten by the new load data from the external memory….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.

As per Claim 8, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 1,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach further comprising: generating a model output from the CNN model  ; and providing the model output to a low-power application running on a mobile electronic device.
Within analogous art, Yun Liang teaches further comprising: generating a model output from the CNN model ( Page 857- CNN algorithm taught within Abstract) ; and providing the model output to a low-power application running on a mobile electronic device ( Page 868- Col. 2 – “…A. Architecture for CNNs Using Spatial Convolution Recently, FPGAs are gaining popularity for use as accelerators for deep learning tasks due to its high performance, low power and reconfigurability. Most FPGA accelerators focus on the implementations of convolutional layers using the spatial algorithms…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.

As per Claim 17, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 11,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach further comprising: adding a plurality of skip connection to the factorized computation network.
Within analogous art, Yun Liang teaches  further comprising: adding a plurality of skip connection to the factorized computation network ( Page 861- Col. 2- “…we set the tiling factor of L1 to m and store n+m input lines in on-chip memory in total and rotate the lines as a circular buffer. More clearly, initially, fast algorithm engines will read the first n lines from the line buffer directly, meanwhile, the next m lines of the line buffer will load data from external memory. …Therefore, fast algorithm PE engines will skip the next m lines and process the following n lines from the line buffer and the skipped m lines will be overwritten by the new load data from the external memory….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.

As per Claim 18, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 11,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein the first processor is further configured to cause the processing system to: generate a model output from the CNN model ; and provide the model output to a low-power application running on a mobile electronic device.
Within analogous art, Yun Liang teaches wherein the first processor is further configured to cause the processing system to: generate a model output from the CNN model ( Page 857- CNN algorithm taught within Abstract) ; and provide the model output to a low-power application running on a mobile electronic device ( Page 868- Col. 2 – “…A. Architecture for CNNs Using Spatial Convolution Recently, FPGAs are gaining popularity for use as accelerators for deep learning tasks due to its high performance, low power and reconfigurability. Most FPGA accelerators focus on the implementations of convolutional layers using the spatial algorithms…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.

As per Claim 27, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 21,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein the method further comprises: adding a plurality of skip connection to the factorized computation network.
Within analogous art, Yun Liang teaches  wherein the method further comprises: adding a plurality of skip connection to the factorized computation network ( Page 861- Col. 2- “…we set the tiling factor of L1 to m and store n+m input lines in on-chip memory in total and rotate the lines as a circular buffer. More clearly, initially, fast algorithm engines will read the first n lines from the line buffer directly, meanwhile, the next m lines of the line buffer will load data from external memory. …Therefore, fast algorithm PE engines will skip the next m lines and process the following n lines from the line buffer and the skipped m lines will be overwritten by the new load data from the external memory….”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.

As per Claim 28, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 21,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein the method further comprises: generating a model output from the CNN model; and providing the model output to a low-power application running on a mobile electronic device.
Within analogous art, Yun Liang teaches wherein the method further comprises: generating a model output from the CNN model ( Page 857- CNN algorithm taught withn Abstract) ; and providing the model output to a low-power application running on a mobile electronic device ( Page 868- Col. 2 – “…A. Architecture for CNNs Using Spatial Convolution Recently, FPGAs are gaining popularity for use as accelerators for deep learning tasks due to its high performance, low power and reconfigurability. Most FPGA accelerators focus on the implementations of convolutional layers using the spatial algorithms…”) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Yun Liang  within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang provides a system and method for implementing  analytical model to predict the resource usage and the performance within convolutional neural network. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Evaluating Fast Algorithms for Convolutional Neural Networks on FPGA mentioned by Yun Liang within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method for analytical model to predict the resource usage and the performance within convolutional neural network.


4.	Claims 10, 20 and 30   are rejected under 35 U.S.C 103 as being patentable over 
Howard et al. (USPUB  20190147318) in view of  Shaahin Angizi (NPL Doc: “CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator,"24 June 2018,DAC '18: Proceedings of the 55th Annual Design Automation Conference June 2018 Article No.: 105,Pages 1-4.) in further view of  Yingjian Ling (NPL Doc: "TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems,"09 August 2018,2018 IEEE Computer Society Annual Symposium on VLSI,Pages 136-138.) and Nurvitadhi et al. (USPUB  20190205746).

As per Claim 10, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 1,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein: the input data is received from a sensor in a mobile electronic device  , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification.
Within  analogous art, Nurvitadhi et al. teaches wherein: the input data is received from a sensor in a mobile electronic device ( FIG. 1 – 100 and Paragraph [0065]) , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification ( Paragraphs [0198] and [0202]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al.  provides a system and method for implementing   for maximizing  the amount of parallel processing within neural network processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method  for maximizing  the amount of parallel processing within neural network processing.

As per Claim 20,  Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 11,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein: the input data is received from a sensor in a mobile electronic device , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification.
Within  analogous art, Nurvitadhi et al. teaches wherein: the input data is received from a sensor in a mobile electronic device ( FIG. 1 – 100 and Paragraph [0065]) , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification ( Paragraphs [0198] and [0202]) .  
Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al.  provides a system and method for implementing   for maximizing  the amount of parallel processing within neural network processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method  for maximizing  the amount of parallel processing within neural network processing.

As per Claim 30, Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling teach claim 21,
Combination of Howard et al. and Shaahin Angizi  and Yingjian Ling  does not explicitly teach wherein: the input data is received from a sensor in a mobile electronic device , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification.
Within  analogous art, Nurvitadhi et al. teaches wherein: the input data is received from a sensor in a mobile electronic device ( FIG. 1 – 100 and Paragraph [0065]) , and the input data is associated with an application running on the mobile electronic device and configured for at least one of: biometric feature detection, human presence detection, environmental condition detection, object detection, or object classification ( Paragraphs [0198] and [0202]) .  
Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling because the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al.  provides a system and method for implementing   for maximizing  the amount of parallel processing within neural network processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Machine learning sparse computation mechanism for arbitrary neural networks, arithmetic compute microarchitecture, and sparsity for training mechanism mentioned by Nurvitadhi et al. within the combined modified teaching of the Highly efficient convolutional neural network mentioned by Howard et al.  and  the CMP-PIM: An Energy-Efficient Comparator-based Processing-In-Memory Neural Network Accelerator   mentioned by Shaahin Angizi   and the TaiJiNet : Towards Partial Binarized Convolutional Neural Network for Embedded Systems mentioned by Yingjian Ling for implementation of a system and method  for maximizing  the amount of parallel processing within neural network processing.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 2,4,5,6,9,12,14,15,16,19,22,24,25, 26 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claims 2,12 and 22  , prior art of record does not teach or suggest the limitation mentioned within claims 2,12 and 22  : “…setting a connection weight for a plurality of connections in the factorized computation network to 1 so that a weight density for the factorized computation network is < 100%. ”  

As to claims 4,14 and 24  , prior art of record does not teach or suggest the limitation mentioned within claims 4,14 and 24 : “…setting the connection weight for the plurality of connections in the factorized computation network to 1 comprises setting all connection weights for at least one stage of the number of stage to 1.”  

Claims 5,15 and 25 , prior art of record does not teach or suggest the limitation mentioned within claims 5,15 and 25 : “…setting the connection weight for the plurality of connections in the factorized computation network to 1 comprises setting a subset of connection weights for at least one stage of the number of stages to 1.  ” 

Claims 6,16 and 26  , prior art of record does not teach or suggest the limitation mentioned within claims 6,16 and 26 : “wherein: N≠ 2n or N ≠M, and the method further comprises: performing linear scaling with null activation skipping on the factorized computation network, and providing the fast pointwise convolution output to the second layer of the CNN model comprises providing only a first M channels of the fast pointwise convolution output to the second layer of the CNN model.”

Claims 9,19 and 29, prior art of record does not teach or suggest the limitation mentioned within claims 9,19 and 29 : “…performing, by a first processor, a first inference based on the fast pointwise convolution output; performing, by a second processor, a second fast pointwise convolution using the factorized computation network to generate second fast pointwise convolution output; and providing the second fast pointwise convolution output to the second layer of the CNN model.”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637